Exhibit 10.2

AMENDMENT NO. 1 TO CREDIT AGREEMENT

This Amendment No. 1 to Credit Agreement (this “Agreement”) dated as of July 22,
2009 is made by and among ASBURY AUTOMOTIVE GROUP, INC., a Delaware corporation
(the “Borrower”), BANK OF AMERICA, N.A., in its capacity as administrative agent
for the Lenders (as defined in the Credit Agreement referred to below) (in such
capacity, the “Administrative Agent”), and as Swing Line Lender and L/C Issuer,
each of the Lenders under such Credit Agreement signatory hereto, and each of
the Subsidiary Guarantors (as defined in the Credit Agreement) signatory hereto.

W I T N E S S E T H:

WHEREAS, the Borrower, Bank of America, N.A., as Administrative Agent, Swing
Line Lender and L/C Issuer, and the Lenders have entered into that certain
Credit Agreement dated as of September 26, 2008 (as hereby amended and as from
time to time further amended, modified, supplemented, restated, or amended and
restated, the “Credit Agreement”; capitalized terms used in this Agreement not
otherwise defined herein shall have the respective meanings given thereto in the
Credit Agreement), pursuant to which the Lenders have made available to the
Borrower a revolving credit facility, including a letter of credit facility and
a swing line facility; and

WHEREAS, each of the Subsidiary Guarantors has entered into a Subsidiary
Guaranty pursuant to which it has guaranteed the payment and performance of
certain or all of the obligations of the Borrower under the Credit Agreement and
the other Loan Documents, and the Borrower and the Subsidiary Guarantors have
entered into various Security Instruments to secure their respective obligations
and liabilities in respect the Loan Documents; and

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
the Borrower desires to amend certain provisions of, and requests certain
waivers with respect to the Credit Agreement, as set forth below, and the
Administrative Agent and the Lenders signatory hereto are willing to agree to
such amendments and waivers on the terms and conditions contained in this
Agreement;

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendments to Credit Agreement. Subject to the terms and conditions set forth
herein, the Credit Agreement is hereby amended as follows, effective as of the
date hereof:

(a) The following definition of “Amendment No. 1 Effectiveness Date” is hereby
added to Section 1.01 of the Credit Agreement:

“Amendment No. 1 Effectiveness Date” means July 22, 2009.



--------------------------------------------------------------------------------

(b) The pricing grid set forth in the definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is amended so that, as amended, such
pricing grid shall read as follows:

 

Pricing
Level

  

Utilization Rate

   Commitment
Fee     Letter of
Credit Fee     Eurodollar
Rate +     Base Rate +   1    Less than or equal to 25%    0.40 %    2.75 %   
3.00 %    2.00 %  2    Less than or equal to 50% but greater than 25%    0.50 % 
  3.25 %    3.50 %    2.50 %  3    Greater than 50%    0.60 %    3.75 %    4.00
%    3.00 % 

(c) The first sentence of the definition of “Base Rate” in Section 1.01 of the
Credit Agreement is amended so that, as amended, such sentence shall read as
follows:

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus  1/2 of 1%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate,” and (c) the Eurodollar Rate for the Interest Period that
includes such day plus 1%.

(d) Clause (b) of the definition of “Borrowing Base” in Section 1.01 of the
Credit Agreement is amended so that, as amended, such clause shall read as
follows:

(b) the lesser of (i) 50% of Consolidated Pro Forma EBITDA for the period of
twelve (12) calendar months ending on the date of such Borrowing Base
Certificate, and (ii) 40% of the amount determined under clause (a) above.

(e) The definition of “Consolidated EBITDA” in Section 1.01 of the Credit
Agreement is amended, so that, as amended, the definition shall read as follows:

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries, an amount equal to Consolidated Net Income for such period plus
(a) the following, without duplication, to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Expense for such period
(other than interest expense with respect to Permitted Floorplan Silo
Indebtedness), (ii) the provision for Federal, state, local and foreign income
taxes payable by the Borrower and its Subsidiaries on a consolidated basis for
such period, (iii) depreciation and amortization expense of the Borrower and its
Subsidiaries on a consolidated basis, (iv) other non-cash expenses of the
Borrower and its Subsidiaries on a consolidated basis reducing such Consolidated
Net Income which do not represent a cash item in such period or any future
period, and (v) beginning with the four fiscal quarter period ending March 31,
2010, all losses on and other expenses related to repurchases of long-term
Indebtedness; minus (b) to the extent included in calculating such Consolidated
Net Income, (i) all non-cash items increasing Consolidated Net Income for such
period, and (ii) beginning with the four fiscal quarter period ending March 31,
2010, all gains on repurchases of long-term Indebtedness.

 

2



--------------------------------------------------------------------------------

(f) Clause (b)(v) of the definition of “Consolidated Fixed Charge Coverage
Ratio” in Section 1.01 of the Credit Agreement is amended so that, as amended,
such clause shall read as follows:

(v) Taxes paid in cash during such period by the Borrower and its Subsidiaries
(excluding, beginning with the four fiscal quarter period ending March 31, 2010,
any such cash Taxes paid as a result of any gains on repurchases of long-term
Indebtedness).

(g) The following definition of “Modified Covenant Period” is hereby added to
Section 1.01 of the Credit Agreement:

“Modified Covenant Period” means the period from the Amendment No. 1
Effectiveness Date until (but excluding) the Modified Covenant Triggering Event
Date.

(h) The following definition of “Modified Covenant Triggering Event Date” is
hereby added to Section 1.01 of the Credit Agreement:

“Modified Covenant Triggering Event Date” means the earlier of (i) the date the
Administrative Agent acknowledges its receipt of a Reinstatement Notice by
providing written notice of such receipt to the Borrower and (ii) 30 days after
the date a Reinstatement Notice is delivered by the Borrower to the
Administrative Agent, as determined in accordance with Section 10.02.

(i) The following definition of “Non-Modified Covenant Period” is hereby added
to Section 1.01 of the Credit Agreement:

(j) “Non-Modified Covenant Period” means (i) the period prior to the Amendment
No. 1 Effectiveness Date and (ii) the period commencing on and continuing at all
times after the Modified Covenant Triggering Event Date, as applicable.

(k) The following definition of “Refinancing Indebtedness” is hereby added to
Section 1.01 of the Credit Agreement:

“Refinancing Indebtedness” means, with respect to any permitted Indebtedness of
any Loan Party (the “Existing Indebtedness”) Indebtedness (whether incurred
prior to or during the Modified Covenant Period) which refinances, refunds or
renews, or extends the maturity of, such Existing Indebtedness (any such
refinancing, refunding, renewal or extension, a “Refinancing”) including
Refinancing using a different type of Indebtedness, so long as (i) the principal
amount of such Existing Indebtedness is not increased by such Refinancing except
by an amount not in excess of any accrued but then unpaid interest, reasonable
premium or other similar reasonable amount paid, and discounts,

 

3



--------------------------------------------------------------------------------

commissions, fees and expenses reasonably incurred, in connection with such
Refinancing plus an amount not in excess of any existing commitments unutilized
under the Existing Indebtedness, (ii) the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such Refinancing and of any
agreement entered into and of any instrument issued in connection therewith, are
no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Existing
Indebtedness, (iii) the interest rate and fees applicable to any such
Refinancing do not exceed the then applicable market interest rate, or market
fee rate, respectively, for the applicable type of Indebtedness, (iv) if such
Existing Indebtedness is Subordinated Indebtedness, then such Refinancing
Indebtedness must also be Subordinated Indebtedness, (v) such Refinancing does
not in any material respect expand the property subject to any Lien (unless
otherwise permitted under this Agreement), (v) such refinancing does not have a
maturity prior to the Maturity Date and (vii) such refinancing does not contain
any provision (1) requiring the Borrower or any Subsidiary to repurchase,
redeem, prepay or defease such Indebtedness prior to the Maturity Date,
(2) granting the holders thereof the right to require the Borrower or any
Subsidiary to repurchase, redeem, prepay or defease such Indebtedness prior to
the Maturity Date or (3) requiring the conversion of such Indebtedness into
Equity Interests of the Borrower or any Subsidiary prior to the Maturity Date.

(l) The following definition of “Reinstatement Notice” is hereby added to
Section 1.01 of the Credit Agreement:

“Reinstatement Notice” means a written notice from the Borrower to the
Administrative Agent stating that the Borrower has elected to reinstate the
Consolidated Total Leverage Ratio covenant set forth in Section 7.11(c) and the
Indebtedness covenant set forth in Section 7.01, which such notice may be
delivered at any time after April 30, 2010.

(m) The definition of “Swing Line Sublimit” in Section 1.01 of the Credit
Agreement is hereby amended by deleting “$25,000,000” and inserting
“$20,000,000” in lieu thereof.

(n) The first sentence of Section 2.04(a) of the Credit Agreement is hereby
amended by deleting the phrase “the Swing Line Lender agrees, in reliance upon
the agreements of the other Lenders set forth in this Section 2.04, to make
loans (each such loan, a ‘Swing Line Loan’)” and inserting in lieu thereof, the
phrase “the Swing Line Lender may, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, in its sole and absolute discretion,
make loans (each such loan, a ‘Swing Line Loan’)”.

 

4



--------------------------------------------------------------------------------

(o) Section 3.02 of the Credit Agreement is hereby amended so that, as amended,
such section shall read as follows:

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender (x) to make or continue Eurodollar Rate Loans or
to convert Base Rate Committed Loans to Eurodollar Rate Loans, and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, to make or maintain Base Rate Loans the
interest rate on which is determined by reference to the Eurodollar Rate
component of the Base Rate, in each case shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent, upon receipt of the copy of the demand made by the
Borrower to such Lender, shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

(p) Section 3.03 of the Credit Agreement is hereby amended so that, as amended,
such section shall read as follows:

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan, a Base
Rate Loan that bears interest based on the Eurodollar Rate or a conversion to or
continuation thereof that (a) one month Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate with respect to a proposed Eurodollar Rate Loan
or in connection with an existing or proposed Base Rate Loan, or (c) the
Eurodollar Rate with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.

 

5



--------------------------------------------------------------------------------

Thereafter, (x) the obligation of the Lenders to make or maintain Eurodollar
Rate Loans shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.

(q) Section 3.04(a) of the Credit Agreement is hereby amended so that, as
amended, such section shall read as follows:

3.04. Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or the L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or the
L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay to such Lender
or the L/C

 

6



--------------------------------------------------------------------------------

Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

(r) Section 7.01 of the Credit Agreement is hereby amended so that, as amended,
such section shall read as follows:

7.01 Indebtedness. Incur, create, assume or suffer to exist any Indebtedness,
except:

(a) the Obligations under this Agreement and the other Loan Documents;

(b) Indebtedness of any Loan Party existing at the Closing Date which is
reflected in Schedule 7.01(b) hereto;

(c) Indebtedness created under leases which, in accordance with GAAP, have been
recorded and/or should have been recorded on the books of the applicable
Borrower as capital leases; provided, however, that the aggregate amount of all
such Indebtedness at any one time outstanding shall not exceed $5,000,000;

(d) unsecured Subordinated Indebtedness; provided that no such Indebtedness
shall be incurred during the Modified Covenant Period;

(e) accounts payable (for the deferred purchase price of property or services)
which are from time to time incurred in the ordinary course of business and
which are not in excess of ninety (90) days past the invoice or billing date;

(f) Permitted Real Estate Debt and Guarantees by the Borrower or any Loan Party
that is the tenant of the applicable real property of such Permitted Real Estate
Debt; provided that, the principal amount of such Indebtedness incurred during
the Modified Covenant Period shall not exceed $12,000,000;

(g) Indebtedness of any Subsidiary of the Borrower in existence (but not
incurred or created in connection with an acquisition) on the date on which such
Subsidiary is acquired by any Loan Party pursuant to a Permitted Acquisition,
provided (i) neither the Borrower nor any of its other Subsidiaries has any
obligation with respect to such Indebtedness, (ii) none of the properties of the
Borrower or any of its other Subsidiaries is bound with respect to such
Indebtedness, (iii) the Borrower is in full compliance with Section 7.11 hereof
before and after such acquisition and (iv) if such Indebtedness is secured by
Inventory of such Subsidiary, such Indebtedness is Permitted Floorplan Silo
Indebtedness; and provided further that, no such Indebtedness (other than
Permitted Floorplan Silo Indebtedness) shall be incurred during the Modified
Covenant Period;

 

7



--------------------------------------------------------------------------------

(h) Indebtedness secured by Liens upon any property hereafter acquired by the
Borrower or any of its Subsidiaries to secure Indebtedness in existence on the
date of a Permitted Acquisition (but not incurred or created in connection with
such acquisition) at a time when the Borrower is in full compliance with
Section 7.11 hereof before and after such Permitted Acquisition, which
Indebtedness is assumed by such Person simultaneously with such acquisition,
which Liens extend only to such property so acquired (and not to any
after-acquired property) and with respect to which Indebtedness neither the
Borrower nor any of its Subsidiaries (other than the acquiring Person) has any
obligation, and provided that if such Indebtedness is secured by Inventory of
such Subsidiary, such Indebtedness is Permitted Floorplan Silo Indebtedness; and
provided further that, no such Indebtedness (other than Permitted Floorplan Silo
Indebtedness) shall be incurred during the Modified Covenant Period;

(i) contingent obligations (including Guarantees) of any Indebtedness permitted
hereunder;

(j) Indebtedness in respect of obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks or
managing costs associated with liabilities, commitments, investments, assets, or
property held or reasonably anticipated by such Person, or changes in the value
of securities issued by such Person, and not for purposes of speculation; and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(k) purchase options in favor of a Manufacturer in respect of a dealer
franchise;

(l)(i) at any time during a Non-Modified Covenant Period, Indebtedness that
renews, refinances, refunds or extends any existing Indebtedness of any Loan
Party, so long as (A) such renewal, refinancing, refunding or extension does not
in any material respect increase the principal amount thereof or expand the
property subject to any Lien (unless otherwise permitted under this Agreement),
(B) if the Indebtedness being refinanced is Subordinated Indebtedness, then such
refinancing Indebtedness must also be Subordinated Indebtedness, (C) such
refinancing does not have a maturity prior to the Maturity Date and (D) such
refinancing does not contain any provision (1) requiring the Borrower or any
Subsidiary to repurchase, redeem, prepay or defease such Indebtedness prior to
the Maturity Date, (2) granting the holders thereof the right to require the
Borrower or any Subsidiary to repurchase, redeem, prepay or defease such
Indebtedness prior to the Maturity Date or (3) requiring the conversion of such
Indebtedness into Equity Interests of the Borrower or any Subsidiary prior to
the Maturity Date, and (ii) at any time during the Modified Covenant Period,
Refinancing Indebtedness;

 

8



--------------------------------------------------------------------------------

(m) Indebtedness of any Loan Party secured by Liens upon property other than the
Collateral, which Liens extend only to such property, with respect to which
Indebtedness none of the Subsidiaries other than the owner of such encumbered
asset has any obligation, provided the aggregate amount of all such Indebtedness
is less than $25,000,000 outstanding at any one time; and provided further that,
no such Indebtedness shall be incurred during the Modified Covenant Period;

(n) unsecured Indebtedness of the Borrower, not guaranteed by any Subsidiary,
provided that (A) the aggregate amount of such Indebtedness shall not exceed
$30,000,000 outstanding at any time, (B) not more than $15,000,000 of such
aggregate amount may be cross-guaranteed by Subsidiaries of the Borrower, and
(C) the aggregate principal amount of all Indebtedness under Sections 7.01(n),
(p) and (q) incurred during the Modified Covenant Period shall not exceed
$5,000,000;

(o) Permitted Floorplan Silo Indebtedness, provided that each Floorplan Silo
Lender holding such Indebtedness (or in the case of a Used Motor Vehicle
Facility, the Used Motor Vehicle Facility Agent) is a party to the Intercreditor
Agreement;

(p) Indebtedness consisting of Guarantees by the Borrower or any of its
Subsidiaries in favor of any Person of retail installment contracts or other
retail payment obligations in respect of Motor Vehicles sold to a customer;
provided that (A) the sum of (1) the aggregate face amount of such guaranteed
retail installment contracts and other retail payment obligations described in
this Section 7.01(p), plus (2) the aggregate amount of Investments (on a gross
basis excluding any reserves) permitted under Section 7.05(j) shall not exceed
$25,000,000 at any time, and (B) the aggregate principal amount of all
Indebtedness under Sections 7.01(n), (p) and (q) incurred during the Modified
Covenant Period shall not exceed $5,000,000;

(q) Obligations in respect of surety or other bonds or similar instruments
entered into in the ordinary course of business; provided that, (A) the
aggregate amount of such Indebtedness shall not exceed $5,000,000 at any time
and (B) the aggregate principal amount of all Indebtedness under Sections
7.01(n), (p) and (q) incurred during the Modified Covenant Period shall not
exceed $5,000,000; and

(r) Unsecured Indebtedness owed by any Subsidiary Guarantor to the Borrower or
to another Subsidiary Guarantor.

 

9



--------------------------------------------------------------------------------

(s) Section 7.11(b) of the Credit Agreement is hereby amended so that, as
amended, such section shall read as follows:

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, for any period of four fiscal quarters, to be less than
(i) for each four fiscal quarter period ending on or prior to September 30,
2010, 1.10 to 1.00 and (ii) for each four fiscal quarter period ending after
September 30, 2010, 1.20 to 1.00.

(t) Section 7.11(c) of the Credit Agreement is hereby amended so that, as
amended, such section shall read as follows:

(c) Consolidated Total Leverage Ratio. At any time during the Non-Modified
Covenant Period, permit the Consolidated Total Leverage Ratio to be more than
5.00 to 1.00.

(u) Clause (b) of Section 7.18 of the Credit Agreement is hereby amended so
that, as amended, such clause shall read as follows:

(b) delivered to the Administrative Agent a revised Intercreditor Agreement
exhibit for such lender, deleting such Franchise (or in the case of a sale of a
Subsidiary, any Franchise owned by such Subsidiary) from such exhibit or other
evidence satisfactory to the Administrative Agent in its reasonable discretion
that such lender will deliver such revised exhibit upon payment of amounts
remaining under such transferred Franchise or Subsidiary’s floorplan
Indebtedness.

(v) Schedule 1 to Exhibit D (Compliance Certificate) is hereby amended so that,
as amended, such Schedule shall read as set forth on Schedule 1 attached hereto.

(w) The Borrowing Base Schedule to Exhibit H (Borrowing Base Certificate) is
hereby amended so that, as amended, such Schedule shall read as set forth on
Schedule 2 attached hereto.

2. Waivers to Credit Agreement. Subject to the terms and conditions set forth
herein, the Lenders signatory hereto hereby waive any Default or Event of
Default arising from the Borrower’s failure to deliver the documents required by
Section 6.14 of the Credit Agreement with respect to Florida Automotive Services
West L.L.C., a Delaware limited liability company formed on December 4, 2008,
within the time frames set forth therein so long as such entity is dissolved on
or prior to the date hereof. The waivers set forth in this Section 2 are limited
to the extent specifically set forth above and no other terms, covenants or
provisions of the Credit Agreement or any other Loan Document are intended to be
effected hereby.

3. Conditions Precedent. The effectiveness of this Agreement and the
effectiveness of the amendments and waivers to the Credit Agreement provided
herein are subject to the satisfaction of the following conditions precedent:

(a) the Administrative Agent shall have received counterparts of this Agreement,
duly executed by the Borrower, each Subsidiary Guarantor, and such Lenders as
are necessary to constitute the Required Lenders;

 

10



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received an irrevocable notice pursuant
to Section 2.06 of the Credit Agreement providing for the permanent reduction of
the Aggregate Commitments from $175,000,000 to $150,000,000 on a date (the
“Reduction Effectiveness Date”) that is 16 days after the date of this Agreement
(such reduction to be allocated to each Lender according to its Applicable
Percentage on the Reduction Effectiveness Date, as set forth in Section 2.06 of
the Credit Agreement);

(c) the Administrative Agent shall have received (x) a true, complete and
certified copy of resolutions of the board of directors, members or other
applicable governing body of each Loan Party authorizing the amendments
contemplated hereby and (y) a certification that none of the Organization
Documents of any Loan Party has been amended or otherwise modified since the
effective date of the Credit Agreement or, in the alternative, attaching true
and complete copies of all amendments and modifications thereto; and

(d) all fees and expenses payable to the Administrative Agent and the Lenders
(including the fees and expenses of counsel to the Administrative Agent) accrued
to date shall have been paid in full to the extent invoiced prior to the date
hereof, but without prejudice to the later payment of accrued fees and expenses
not so invoiced.

The continuing effectiveness of the amendments to the Credit Agreement provided
in Section 1 of this Agreement is subject to the further condition that the
reduction in the Aggregate Commitments contemplated by Clause 2(b) above shall
occur on the Reduction Effectiveness Date.

4. Consent of the Subsidiary Guarantors. Each Subsidiary Guarantor hereby
consents, acknowledges and agrees to the amendments and waivers set forth herein
and hereby confirms and ratifies in all respects the Subsidiary Guaranty to
which such Subsidiary Guarantor is a party (including without limitation the
continuation of such Subsidiary Guarantor’s payment and performance obligations
thereunder upon and after the effectiveness of this Agreement and the amendments
and waivers contemplated hereby) and the enforceability of such Subsidiary
Guaranty against such Subsidiary Guarantor in accordance with its terms.

5. Representations and Warranties. In order to induce the Lenders party hereto
to enter into this Agreement, each Loan Party represents and warrants to the
Administrative Agent and such Lenders as follows:

(a) The representations and warranties made by or with respect to each Loan
Party in Article V of the Credit Agreement and in each of the other Loan
Documents to which such Loan Party is a party are true and correct on and as of
the date hereof, except to the extent that such representations and warranties
expressly relate to an earlier date in which case they are true and correct as
of such earlier date;

 

11



--------------------------------------------------------------------------------

(b) The Persons appearing as Subsidiary Guarantors on the signature pages to
this Agreement constitute all Persons who are required to be Subsidiary
Guarantors pursuant to the terms of the Credit Agreement and the other Loan
Documents, including without limitation all Persons who became Subsidiaries or
were otherwise required to become Subsidiary Guarantors after the Closing Date,
and each such Person has executed and delivered a Subsidiary Guaranty;

(c) This Agreement has been duly authorized, executed and delivered by the
Borrowers and Subsidiary Guarantors party hereto and constitutes a legal, valid
and binding obligation of each such party, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and

(d) No Default or Event of Default has occurred and is continuing either
immediately prior to or immediately after the effectiveness of this Agreement.

6. Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relative to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and not one of them has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except as permitted pursuant to Section 10.01 of the Credit
Agreement.

7. Full Force and Effect of Agreement. After giving effect to this Agreement and
the amendments and waivers contained herein, the Credit Agreement and all other
Loan Documents are hereby confirmed and ratified in all respects by each party
hereto and shall be and remain in full force and effect according to their
respective terms.

8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or electronic delivery (including by .pdf) shall be
effective as delivery of a manually executed counterpart of this Agreement.

9. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Section 10.14 of the Credit Agreement.

 

12



--------------------------------------------------------------------------------

10. Enforceability. Should any one or more of the provisions of this Agreement
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.

11. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended and modified hereby and
as further amended, supplemented or otherwise modified from time to time in
accordance with the terms of the Credit Agreement.

12. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Administrative Agent and each of the Subsidiary
Guarantors and Lenders, and their respective successors, legal representatives
and assignees to the extent such assignees are permitted assignees as provided
in Section 10.06 of the Credit Agreement.

[Signature pages follow.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

BORROWER: ASBURY AUTOMOTIVE GROUP, INC. By:  

/s/ Craig T. Monaghan

Name:  

Craig T. Monaghan

Title:  

Senior Vice President

SUBSIDIARY GUARANTORS: ASBURY AUTOMOTIVE GROUP, L.L.C. By:  

/s/ Craig T. Monaghan

Name:  

Craig T. Monaghan

Title:  

Vice President

ASBURY AUTOMOTIVE MANAGEMENT L.L.C. By:  

/s/ Craig T. Monaghan

Name:  

Craig T. Monaghan

Title:  

Vice President

ASBURY AUTOMOTIVE JACKSONVILLE, L.P.   By:   ASBURY AUTOMOTIVE JACKSONVILLE GP
L.L.C., its General Partner ASBURY AUTOMOTIVE TAMPA, L.P.   By:   ASBURY
AUTOMOTIVE TAMPA GP L.L.C., its General Partner   By:  

/s/ Craig T. Monaghan

  Name:  

Craig T. Monaghan

  Title:  

Vice President

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ANL, L.P. ASBURY JAX HOLDINGS, L.P. AVENUES MOTORS, LTD. BAYWAY FINANCIAL
SERVICES, L.P. C&O PROPERTIES, LTD. CFP MOTORS, LTD. CH MOTORS, LTD. CHO
PARTNERSHIP, LTD. CN MOTORS, LTD. COGGIN MANAGEMENT, L.P. CP-GMC MOTORS, LTD.  
By:   ASBURY JAX MANAGEMENT L.L.C., its General Partner ASBURY AUTOMOTIVE
BRANDON, L.P. TAMPA HUND, L.P. TAMPA KIA, L.P. TAMPA LM, L.P. TAMPA MIT, L.P.
TAMPA SUZU, L.P. WMZ BRANDON MOTORS, L.P. WMZ MOTORS, L.P. WTY MOTORS, L.P.  
By:   ASBURY TAMPA MANAGEMENT L.L.C., its General Partner AF MOTORS, L.L.C. ALM
MOTORS, L.L.C. ASBURY AR NISS L.L.C. ASBURY ATLANTA AC L.L.C. ASBURY ATLANTA AU
L.L.C. ASBURY ATLANTA BM L.L.C. ASBURY ATLANTA CHEVROLET L.L.C. ASBURY ATLANTA
HON L.L.C. ASBURY ATLANTA INF L.L.C. ASBURY ATLANTA INFINITI L.L.C. ASBURY
ATLANTA JAGUAR L.L.C. ASBURY ATLANTA LEX L.L.C. ASBURY ATLANTA NIS L.L.C. ASBURY
ATLANTA TOY L.L.C. By:  

/s/ Craig T. Monaghan

Name:  

Craig T. Monaghan

Title:  

Vice President

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ASBURY ATLANTA VL L.L.C.

ASBURY AUTOMOTIVE ARKANSAS DEALERSHIP HOLDINGS L.L.C.

ASBURY AUTOMOTIVE ARKANSAS L.L.C. ASBURY AUTOMOTIVE ATLANTA L.L.C. ASBURY
AUTOMOTIVE ATLANTA II L.L.C.

ASBURY AUTOMOTIVE CENTRAL FLORIDA, L.L.C.

ASBURY AUTOMOTIVE DELAND, L.L.C.

FLORIDA AUTOMOTIVE SERVICES L.L.C. (f/k/a ASBURY AUTOMOTIVE FLORIDA LLC)

ASBURY AUTOMOTIVE FRESNO L.L.C.

ASBURY AUTOMOTIVE JACKSONVILLE GP L.L.C.

ASBURY AUTOMOTIVE MISSISSIPPI L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA DEALERSHIP HOLDINGS L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA MANAGEMENT L.L.C.

ASBURY AUTOMOTIVE NORTH CAROLINA REAL ESTATE HOLDINGS L.L.C.

ASBURY AUTOMOTIVE OREGON L.L.C.

ASBURY AUTOMOTIVE OREGON MANAGEMENT L.L.C.

GEORGIA AUTOMOTIVE SERVICES L.L.C. (f/k/a ASBURY AUTOMOTIVE SOUTH LLC)

ASBURY AUTOMOTIVE SOUTHERN CALIFORNIA L.L.C.

ASBURY AUTOMOTIVE ST. LOUIS L.L.C. ASBURY AUTOMOTIVE ST. LOUIS II L.L.C. ASBURY
AUTOMOTIVE TAMPA GP L.L.C. ASBURY AUTOMOTIVE TEXAS L.L.C.

ASBURY AUTOMOTIVE TEXAS REAL ESTATE HOLDINGS L.L.C.

ASBURY DELAND IMPORTS 2, L.L.C. ASBURY FRESNO IMPORTS L.L.C. ASBURY JAX AC,
L.L.C. ASBURY JAX HON L.L.C. ASBURY JAX K L.L.C. ASBURY JAX MANAGEMENT L.L.C.
ASBURY JAX PB CHEV L.L.C. ASBURY JAX VW L.L.C. ASBURY MS CHEV L.L.C. ASBURY MS
GRAY-DANIELS L.L.C. By:  

/s/ Craig T. Monaghan

Name:  

Craig T. Monaghan

Title:  

Vice President

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ASBURY MS METRO L.L.C. ASBURY MS YAZOO L.L.C. ASBURY NO CAL NISS L.L.C. ASBURY
SACRAMENTO IMPORTS L.L.C. ASBURY SO CAL DC L.L.C. ASBURY SO CAL HON L.L.C.
ASBURY SO CAL NISS L.L.C. ASBURY ST. LOUIS CADILLAC L.L.C. ASBURY ST. LOUIS LEX
L.L.C. ASBURY ST. LOUIS LR L.L.C. ASBURY TAMPA MANAGEMENT L.L.C. ASBURY-DELAND
IMPORTS, L.L.C. ATLANTA REAL ESTATE HOLDINGS L.L.C. BFP MOTORS L.L.C. CAMCO
FINANCE II L.L.C. CK CHEVROLET L.L.C. CK MOTORS LLC COGGIN AUTOMOTIVE CORP.
COGGIN CARS L.L.C. COGGIN CHEVROLET L.L.C. CROWN ACURA/NISSAN, LLC CROWN CHH
L.L.C. CROWN CHO L.L.C. CROWN CHV L.L.C. CROWN FDO L.L.C. CROWN FFO HOLDINGS
L.L.C. CROWN FFO L.L.C. CROWN GAC L.L.C. CROWN GBM L.L.C. CROWN GCA L.L.C. CROWN
GDO L.L.C. CROWN GHO L.L.C. CROWN GNI L.L.C. CROWN GPG L.L.C. CROWN GVO L.L.C.
CROWN HONDA, L.L.C. CROWN MOTORCAR COMPANY L.L.C. CROWN PBM L.L.C. CROWN RIA
L.L.C. CROWN RIB L.L.C. CROWN SJC L.L.C. CROWN SNI L.L.C. CSA IMPORTS L.L.C. By:
 

/s/ Craig T. Monaghan

Name:  

Craig T. Monaghan

Title:  

Vice President

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ESCUDE-NN L.L.C.

ESCUDE-NS L.L.C.

ESCUDE-T L.L.C.

HFP MOTORS L.L.C.

JC DEALER SYSTEMS, LLC

KP MOTORS L.L.C.

MCDAVID AUSTIN-ACRA, L.L.C.

MCDAVID FRISCO-HON, L.L.C.

MCDAVID GRANDE, L.L.C.

MCDAVID HOUSTON-HON, L.L.C.

MCDAVID HOUSTON-NISS, L.L.C.

MCDAVID IRVING-HON, L.L.C.

MCDAVID OUTFITTERS, L.L.C.

MCDAVID PLANO-ACRA, L.L.C.

NP FLM L.L.C.

NP MZD L.L.C.

NP VKW L.L.C.

PLANO LINCOLN-MERCURY, INC.

PRECISION COMPUTER SERVICES, INC.

PRECISION ENTERPRISES TAMPA, INC.

PRECISION INFINITI, INC.

PRECISION MOTORCARS, INC.

PRECISION NISSAN, INC.

PREMIER NSN L.L.C.

PREMIER PON L.L.C.

PRESTIGE BAY L.L.C.

PRESTIGE TOY L.L.C.

THOMASON AUTO CREDIT NORTHWEST, INC.

THOMASON DAM L.L.C.

THOMASON FRD L.L.C.

THOMASON HON L.L.C.

THOMASON HUND L.L.C.

THOMASON MAZ L.L.C.

THOMASON NISS L.L.C.

THOMASON OUTFITTERS L.L.C.

THOMASON PONTIAC-GMC L.L.C.

THOMASON SUZU L.L.C.

THOMASON TY L.L.C.

THOMASON ZUK L.L.C.

By:  

/s/ Craig T. Monaghan

Name:  

Craig T. Monaghan

Title:  

Vice President

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

By:  

/s/ Anne M. Zeschke

Name:   Anne M. Zeschke Title:   Vice President

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

LENDERS:

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

By:  

/s/ M. Patricia Kay

Name:  

M. Patricia Kay

Title:  

Senior Vice President

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

DCFS USA LLC, as a Lender By:  

/s/ Michele Nowak

Name:  

Michele Nowak

Title:  

Credit Director National Accounts

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

AMERICAN HONDA FINANCE CORPORATION, as a Lender

By:  

/s/ Warren A. Bradley

Name:  

Warren A. Bradley

Title:  

Sr. Manager-Dealer Financial Services

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

BMW FINANCIAL SERVICES NA, LLC, as a Lender

By:  

/s/ Scott Bargar

Name:  

Scott Bargar

Title:  

Retailer Finance Manager, BMWFS

 

By:   /s/ Patrick Sullivan Name:  

 

GM Retailer Finance

Title:  

BMW Group Financial Services

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:  

/s/ Jeffrey G. Calder

Name:  

Jeffrey G. Calder

Title:  

Vice President

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

NISSAN MOTOR ACCEPTANCE CORPORATION, as a Lender

By:  

/s/ Kevin Cullum

Name:  

Kevin Cullum

Title:  

Director Commercial Credit

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

TOYOTA MOTOR CREDIT CORPORATION, as a Lender

By:  

/s/ Mark Doi

Name:  

Mark Doi

Title:  

National Dealer Credit Manager

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender

By:  

/s/ Scottye Lindsey

Name:  

Scottye Lindsey

Title:  

Director

By:  

/s/ Erin Morrissey

Name:

 

Erin Morrissey

Title:  

Vice President

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Michael R. Burkitt

Name:  

Michael R. Burkitt

Title:  

Senior Vice President

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

WORLD OMNI FINANCIAL CORP., as a Lender By:  

/s/ William J. Shope

Name:  

William J. Shope

Title:  

Vice President

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

Signature Page



--------------------------------------------------------------------------------

SCHEDULE 1

TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

For the Quarter/Year ended                      (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

   Section 7.11(a) – Consolidated Current Ratio.       Numerator:       A.   
Consolidated Current Assets at the Statement Date:    $                       
B.    Available Unused Commitments:          1.    Aggregate Commitments at the
Statement Date:    $                           2.    Borrowing Base at the
Statement Date    $                           3.    The lesser of Lines I.B.1.
and 2.:    $                           4.    Total Outstandings at the Statement
Date:    $                           5.    Available Unused Commitments (Lines
I.B.3. – 4.):    $                        C.    Numerator (Lines I.A. + I.B.5.):
   $                        Denominator:       D.    Consolidated current
liabilities at Statement Date:    $                        E.    Permitted
Floorplan Silo Indebtedness at Statement Date, to the extent not reflected as a
current liability (Line I.D.):    $                        F.    To the extent
included in current liabilities (Line I.D.), any balloon payment due under the
Agreement, or under any Permitted Real Estate Debt or Subordinated Indebtedness,
other than, in each case, any such balloon payment due within two (2) fiscal
quarters following the Statement Date:    $                        G.   
Denominator (Consolidated Adjusted Current Liabilities) (Lines I.D. + E. – F.):
   $                        H.    Consolidated Current Ratio (Line I.C. ÷ G.):
            to 1.00       Minimum Required:    1.20 to 1.00

II.

   Section 7.11 (b) – Consolidated Fixed Charge Coverage Ratio.       Numerator:
      A.    Consolidated EBITDA for four consecutive fiscal quarters ending on
the Statement Date (“Subject Period”):          1.    Consolidated Net Income
for Subject Period:    $                    



--------------------------------------------------------------------------------

      2.    To the extent deducted in calculating Consolidated Net Income (Line
II.A.1.):             a.    Consolidated Interest Expense for Subject Period
(other than interest expense with respect to Permitted Floorplan Silo
Indebtedness):    $                              b.    Provision for income
taxes for Subject Period:    $                              c.    Depreciation
and amortization expense for Subject Period:    $                             
d.    Other non-cash expenses reducing Consolidated Net Income which do not
represent a cash item in Subject Period or any future period:   
$                              e.    Beginning with the four fiscal quarter
period ending March 31, 2010, all losses on and other expenses related to
repurchases of long-term Indebtedness:    $                           3.    To
the extent included in calculating Consolidated Net Income (Line II.A.1.):      
      a.    All non-cash items increasing Consolidated Net Income for Subject
Period:    $                              b.    Beginning with the four fiscal
quarter period ending March 31, 2010, all gains on repurchases of long-term
Indebtedness:    $                           4.    Consolidated EBITDA for the
Subject Period (Lines II.A.1. + 2.a. + 2.b. + 2.c. + 2.d. + 2.e. – 3.a. – 3.b.):
   $                        B.    Consolidated Rental Expense for the Subject
Period:    $                        C.    Deemed capital expenditures in an
amount equal to $150,000 for each Dealer Location in existence on the Statement
Date:    $                        D.    Numerator (Lines II.A.4. + B. – C.):   
$                        Denominator:       E.    Consolidated Interest Expense
for the Subject Period (but excluding interest expense with respect to Permitted
Floorplan Silo Indebtedness) (Line II.A.2.a.):    $                        F.   
Scheduled amortization during the Subject Period of the principal portion of all
Indebtedness for money borrowed (other than any balloon, bullet or similar
principal payment which repays or refinances such Indebtedness in full):   
$                    



--------------------------------------------------------------------------------

   G.    Consolidated Rental Expense for Subject Period (Line II.B.):   
$                        H.    Consolidated Pro Forma Rent Savings for Subject
Period:    $                        I.    Taxes paid in cash during Subject
Period:    $                        J.    Beginning with the four fiscal quarter
period ending March 31, 2010, Taxes included in Line I. above paid as a result
of any gains on repurchases of long-term Indebtedness:    $                    
   K.    Denominator (Lines II.E. + F. + G. – H. + I – J.):   
$                        L.    Consolidated Fixed Charge Coverage Ratio (Line
II.D. ÷ K.):             to 1.00       Minimum Required: (i) For each Subject
Period ending on or prior to September 30, 2010, 1.10 to 1.00 and (ii) for each
Subject Period ending after September 30, 2010, 1.20 to 1.00   

III.

   Section 7.11 (c) – Consolidated Total Leverage Ratio.       Numerator:      
A.    Consolidated Adjusted Funded Indebtedness at the Statement Date:         
1.    Consolidated Funded Indebtedness at the Statement Date:   
$                           2.    Permitted Floorplan Silo Indebtedness at the
Statement Date:    $                           3.    Numerator (Lines III.A.1. –
2.):    $                        Denominator:       B.    Consolidated Pro Forma
EBITDA for Subject Period:          1.    Consolidated EBITDA for Subject Period
(Line II.A.4.):    $                           2.    Consolidated EBITDA
attributable to Permitted Acquisitions for Subject Period (or exclusion of
Consolidated EBITDA attributable to Permitted Dispositions for Subject Period)
on a pro forma basis in accordance with the Agreement*    $(+/–)              
3.    Consolidated Pro Forma Rent Savings for Subject Period:   
$                    

 

* Historical financial statements (audited or unaudited, as permitted by the
Administrative Agent in its reasonable discretion) must support such adjustment
to the satisfaction of the Administrative Agent and such pro forma adjustment
shall not increase Consolidated EBITDA by more than 20%.



--------------------------------------------------------------------------------

      4.    Consolidated Pro Forma EBITDA for Subject Period (Line III.B.1. +/-
2. + 3.):    $                       

C.

   Consolidated Total Leverage Ratio (Line III.A.3. ÷ B.4.):                to
1.00       Maximum Permitted: At any time before the Amendment No. 1
Effectiveness Date or at any time on or after the Modified Covenant Triggering
Event Date, 5.00 to 1.00.    IV.    Section 7.11 (d) – Consolidated Total Senior
Leverage Ratio.         

Numerator:

        

A.

   Consolidated Adjusted Funded Indebtedness at Statement Date (Line III.A.3.):
      $                       

B.

   Subordinated Indebtedness at Statement Date:       $                       

C.

   Numerator (Lines IV.A. – B.):       $                       

Denominator:

        

D.

   Consolidated Pro Forma EBITDA for Subject Period (Line III.B.4.):      
$                       

E.

   Consolidated Total Senior Leverage Ratio (Line IV.C. ÷ Line IV.D.):      
         to 1.00       Maximum Permitted:       3.00 to 1.00 V.    The Number of
Dealer Locations as of the Statement Date is:                     .      



--------------------------------------------------------------------------------

SCHEDULE 2

TO AMENDMENT NO. 1 TO CREDIT AGREEMENT

BORROWING BASE SCHEDULE

 

                 

Available Borrowing Base Amount

                 

Column 1

  

Column 2

I.

 

Eligible Accounts

        A.   Net Book Value of factory receivables    $                         
B.   Net Book Value of Warranty Claims Receivable    $                         
C.   Net Book Value of Accounts which constitute factory receivables (Lines I.A.
+ B.)    $                          D.   Net Book Value of Accounts which
constitute current finance receivables    $                          E.   Net
Book Value of Accounts which constitute receivables for parts and services   
$                          F.   Net Book Value of Accounts not otherwise
described in Lines I.A., B., D. or E. above         G.   Preliminary Subtotal of
Net Book Value of Accounts (Lines I.C. + D. + E. + F.)    $                    
     H.   Amount of Accounts included in Line I.G. above which fail to satisfy
clause (a) of the definition of “Eligible Accounts” in the Credit Agreement   
$                          I.   Further reductions required to satisfy clause
(b) of the definition of “Eligible Accounts” in the Credit Agreement   
$                          J.   Subtotal of Net Book Value of Accounts (Lines
I.G. - H. – I.)    $                          K.   Line I.J. x 80%      
$                    

II.

 

Eligible Inventory

        A.   Net Book Value of Parts and Accessory Inventory   
$                          B.   Amount of parts and accessories Inventory
included in Line II.A. above which fail to satisfy clause (a) of the definition
of “Eligible Inventory” in the Credit Agreement    $                          C.
  Further reductions required to satisfy clause (b) of the definition of
“Eligible Inventory” in the Credit Agreement    $                          D.  
Subtotal of Net Book Value of Inventory (Lines II.A. - B. – C.)   
$                          E.   Line II.D x 65%       $                    

III.

 

Eligible Equipment

        A.   Gross Book Value of equipment – machinery and shop   
$                       



--------------------------------------------------------------------------------

  B.   Gross Book Value of equipment – parts and accessories   
$                          C.   Gross Book Value of furniture   
$                          D.   Gross Book Value of computer equipment   
$                          E.   Lines III.A. + B. + C. + D.   
$                          F.   Accumulated depreciation – machinery and shop   
$                          G.   Accumulated depreciation – parts and accessories
   $                          H.   Accumulated depreciation – furniture   
$                          I.   Accumulated depreciation – computer equipment   
$                          J.   Lines III.F. + G. + H. + I.   
$                          K.   Net Book Value of Equipment (Lines III.E – J.)
   $                          L.   Amount of Equipment included in Line III.K.
above which fails to satisfy clause (a) of the definition of “Eligible
Inventory” in the Credit Agreement    $                          M.   Further
reductions required to satisfy clause (b) of the definition of “Eligible
Equipment” in the Credit Agreement    $                          N.   Subtotal
of Net Book Value of Equipment (Lines III.K. – L. – M.)    $                    
     O.   Line III.N. x 25%       $                    

IV.

  Consolidated Pro Forma EBITDA for twelve (12) calendar months ending on the
date of this certificate (the “Subject Period”)         A.   Consolidated Net
Income for Subject Period:    $                          B.   To the extent
deducted in calculating Consolidated Net Income (Line IV.A.):           i.   
Consolidated Interest Expense for Subject Period (other than interest expense
with respect to Permitted Floorplan Silo Indebtedness):    $                    
       ii.    Provision for income taxes for Subject Period   
$                            iii.    Depreciation and amortization expense for
Subject Period    $                            iv.    Other non-cash expenses
reducing Consolidated Net Income which do not represent a cash item in Subject
Period or any future period:    $                            v.    Beginning
with the four fiscal quarter period ending March 31, 2010, all losses on and
other expenses related to repurchases of long-term Indebtedness:   
$                          C.   To the extent included in calculating
Consolidated Net Income (Line IV.A.):           i.    All non-cash items
increasing Consolidated Net Income for Subject Period    $                    
       ii.    Beginning with the four fiscal quarter period ending March 31,
2010, all gains on repurchases of long-term Indebtedness   
$                       



--------------------------------------------------------------------------------

  D.   Consolidated EBITDA for the Subject Period (Lines IV.A. + B.i. + B.ii. +
B.iii. + B.iv. + B.v. – C.i. – C.ii.):    $                          E.  
Adjustment for Consolidated EBITDA attributable to Permitted Acquisitions for
Subject Period (or exclusion of Consolidated EBITDA attributable to Permitted
Dispositions for Subject Period) on a pro forma basis in accordance with the
Agreement*    $(+/-)                  F.   Adjustment for Consolidated Pro Forma
Rent Savings for Subject Period:    $                          G.   Consolidated
Pro Forma EBITDA for Subject Period (Lines IV.D. +/- E. + F.):   
$                          H.   50% of Line IV.G.    $                         
I.   40% of Lines I.K. + II.E. + III.O.    $                          J.  
Lesser of Line IV.H and Line IV.I.       $                     V.   Borrowing
Base and Available Unused Commitment         A.   Borrowing Base: Total of
column 2 amounts above (Lines I.K. + II.E. + III.O. + IV.J.)   
$                          B.   Aggregate Commitment    $                       
  C.   Outstanding Amount of all Loans at Calculation Date   
$                          D.   Outstanding Amount of all L/C Obligations at
Calculation Date    $                          E.   Total Outstandings at
Calculation Date (Lines V.C. + V.D.)    $                          F.  
Available Unused Commitment ((Lesser of Lines V.A and B.) – Line V.E.)   
$                       

 

* Historical financial statements (audited or unaudited, as permitted by the
Administrative Agent in its reasonable discretion) must support such adjustment
to the satisfaction of the Administrative Agent and such pro forma adjustment
shall not increase Consolidated EBITDA by more than 20%.



--------------------------------------------------------------------------------

The Borrower, by including an Account in any computation of the Borrowing Base,
shall be deemed to represent and warrant to the Administrative Agent and the
Lenders that (y) such Account is not of the type described in any of (a)(i)
through (iv) of the definition of “Eligible Accounts” in the Credit Agreement
and (z) at least 90% of the Accounts included in the computation of such
Borrowing Base are not of the type described in any of (b)(i) through (xvi) of
the definition of “Eligible Accounts” in the Credit Agreement.

The Borrower, by including Equipment in any computation of the Borrowing Base,
shall be deemed to represent and warrant to the Administrative Agent and the
Lenders that (y) such Equipment is not of the type described in any of (a)(i)
through (ii) of the definition of “Eligible Equipment” in the Credit Agreement
and (z) at least 90% of the Equipment included in the computation of such
Borrowing Base is not of the type described in any of (b)(i) through (ii) of the
definition of “Eligible Equipment” in the Credit Agreement.

The Borrower, by including Inventory in any computation of the Borrowing Base,
shall be deemed to represent and warrant to the Administrative Agent and the
Lenders that (y) such Inventory is not of the type described in any of (a)(i)
through (v) of the definition of “Eligible Inventory” in the Credit Agreement
and (z) at least 90% of the Inventory included in the computation of such
Borrowing Base is not of the type described in any of (b)(i) through (vi) of the
definition of “Eligible Inventory” in the Credit Agreement.